Citation Nr: 1223186	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  96-49 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left S1 lumbar radiculopathy associated with lumbosacral herniated nucleus pulposus (HNP) at L5-S1.  


REPRESENTATION

Appellant represented by:	Juan Cruz-Cruz, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1967 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 1996 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for the Veteran's service-connected lumbar fibromyositis with lumbosacral HNP disability.  In April 1997, the Veteran testified before a Decision Review Officer (DRO); a transcript of the hearing is associated with the claims file.  This matter was before the Board in October 2007 and July 2011 when it was remanded for additional development.  

An interim (February 2009) rating decision granted service connection for left S1 lumbar radiculopathy (as a neurological symptom of the back disability), rated 10 percent, effective September 23, 2002.  As the rating is less than the maximum under the applicable criteria the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

At no time during the appeal period is the Veteran's left S1 lumbar radiculopathy shown to have resulted in impairment greater than mild incomplete paralysis.  






CONCLUSION OF LAW

A rating in excess of 10 percent for left S1 lumbar radiculopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code (Code) 8520 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim.  A March 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A November 2011 supplemental statement of the case (SSOC) readjudicated the matter.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

Pertinent post-service treatment records are associated with the Veteran's claims file.  The RO arranged for the Veteran to be examined in October 2001, March 2005, December 2006, September 2008, and April 2010.  The Board finds that the examinations, cumulatively, are adequate for rating purposes as the examiners conducted a thorough examination of the Veteran, with notation of all clinical findings necessary for a proper determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has also not identified any pertinent available evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted above, a February 2009 rating decision granted service connection for left S1 lumbar radiculopathy (as a neurological symptom of the back disability), rated 10 percent, effective September 23, 2002.  

The Veteran's left S1 lumbar radiculopathy is rated under Code 8520 (for impairment of the sciatic nerve).  38 C.F.R. § 4.124a.  Incomplete paralysis of the sciatic nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe, and a 60 percent rating when severe, with marked muscular atrophy.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124.  

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

On October 2001 VA examination, the Veteran complained of low back pain radiating to his left lower extremity.  He also reported decreased control of the left lower extremity and of left lower extremity numbness.  On physical examination, neurological examination found no atrophy of the lower extremities.  Manual muscle test was 4.5/5 bilateral lower extremities, myotomes L1 to S1.  Deep tendon reflexes were +2 patellar and +2 Achilles, bilaterally.  Straight leg raise testing was positive on the left side.  

On March 2005 VA examination, the Veteran complained of burning low back pain, radiating down to the left calf, and numbness of the left lower extremity.  On physical examination, sensory examination found intact pinprick and light touch in the bilateral lower extremities.  Motor examination found no atrophy and normal muscle tone of the lower extremities; manual muscle strength test was 4.5/5 L1 through S1, myotomes bilaterally.  Deep tendon reflexes were +2 patellar and +2 Achilles, bilaterally.  Straight leg raise testing was negative.  

On December 2006 VA examination, the Veteran complained of pain at the para-vertebral muscles, radiating to his left leg.  On physical examination, neurological examination revealed decreased pinprick sensation in the left lower extremity at L5-S1 dermatomes.  Motor examination did not reveal any atrophy in the lower extremity, with findings of normal tone and strength (5/5) proximally and distally in both lower extremities.  Deep tendon reflexes were +2 and symmetrical in both lower extremities.  Lassegue's sign (i.e., straight leg raise testing) was positive in the left leg.  The diagnoses included left L5-S1 radiculopathy.  It was noted the Veteran had lumbosacral radiculopathy secondary to disk herniation.  It was also noted that radicular pain from the spine towards the paravertebral muscles could be in this particular case increased in intensity due to the ongoing fibromyositis.  

On September 2008 VA examination, the Veteran reported that his left leg was still hurting.  He reported he experienced radiating shooting pain of both legs.  He indicated he was able to walk more than a quarter of a mile but less than 1 mile.  Motor examination was 4/5 bilaterally in all aspects (i.e., hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension).  Muscle tone was normal and there was no muscle atrophy.  Sensory and reflex examination of the lower extremities was normal.  Needle electromyography (EMG) of the lower extremities was normal, revealing no evidence of lumbar radiculopathy.  

On April 2010 VA examination, the Veteran reported shooting pain to both legs.  It was noted he was able to walk a quarter of a mile.  On physical examination, motor examination was 4/5 bilaterally in all aspects (i.e., hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension).  Muscle tone was normal and there was no muscle atrophy.  Sensory and reflex examination of the lower extremities was normal.  

After careful review of the evidence, and with consideration of the benefit of the doubt doctrine, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's left S1 lumbar radiculopathy.  

The Veteran's service-connected left S1 lumbar radiculopathy has not been shown to be more than slightly disabling, warranting no more than a 10 percent rating under Code 8520.  While the Veteran had some neurological impairment of the left lower extremity, the impairment was sensory only.  Significantly, the Veteran has largely only complained of pain and numbness in the left lower extremity.  And a September 2008 EMG of the lower extremities was normal, revealing no evidence of lumbar radiculopathy.  Accordingly, a preponderance of the evidence is against a finding of a rating in excess of 10 percent for left S1 lumbar radiculopathy.  

[The Board also notes that the July 2011 decision granted an increased (60 percent) rating for the Veteran's service-connected lumbar fibromyositis with lumbosacral HNP disability based on criteria prior to September 23, 2002 for rating intervertebral disc syndrome, which includes rating for neurological findings associated with the back disability.  Hence, the Veteran is receiving a 60 percent rating for his back disability, a rating which includes neurological findings, and a separate 10 percent rating his left S1 lumbar radiculopathy.  While such may arguably constitute pyramiding under 38 C.F.R. § 4.14 (2011), the RO has decided to continue both ratings, and thus whether both ratings are warranted in light of one another and the rule against pyramiding is not before the Board.]




Extraschedular Evaluation

The Board has also considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedular is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's service-connected left S1 lumbar radiculopathy and its associated impairment to the rating schedule, the Board finds that the degree of disability shown throughout the appeal period under consideration is wholly encompassed by the schedular criteria (for the rating that has been assigned), and consequently those criteria are not inadequate.  Referral of either claim for extraschedular consideration is not warranted.  

Finally, as the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his left lower extremity radiculopathy, the Board finds that the record has not raised an implied claim for a total rating based on individual unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A rating in excess of 10 percent for left S1 lumbar radiculopathy is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


